Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 07/02/2021. Claims 1-15 and 19-28 are pending.

Response to Arguments
Applicant’s summary of the interview is acknowledged. Remarks p. 8.
Applicant’s arguments, see Remarks pp. 8-9, filed 07/02/2021, with respect to rejections under section 103 have been fully considered and are persuasive. The rejection(s) under section 103 of all claims has been withdrawn. 

Allowable Subject Matter
Claims 1-15 and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a system comprising a set of network elements to interconnect a set of host devices on a network, each network element in the set of network elements to append a time stamp to each received unit of production network data received at the network element, wherein the production network data includes a plurality of units of production network data traveling over a plurality of different paths to the network element; and a network management circuit to determine for each unit of production network data the corresponding one of the plurality of different paths based on a set of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455